                                     Case 2:19-cv-03645-MRW Document 1 Filed 04/30/19 Page 1 of 8 Page ID #:1



                                      1   JAMES A. MARISSEN (SBN: 257699)
                                          jmarissen@grsm.com
                                      2   RACHEL A. WEITZMAN (SBN: 307076)
                                          rweitzman@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          2211 Michelson Drive, Suite 400
                                      4   Irvine, CA 92612
                                          Telephone: (949) 255-6996
                                      5   Facsimile: (949) 474-2060
                                      6   Attorneys for Plaintiff
                                          YANG MING MARINE TRANSPORT CORP.
                                      7
                                      8                         UNITED STATES DISTRICT COURT
                                      9                        CENTRAL DISTRICT OF CALIFORNIA
                                     10
                                     11   YANG MING MARINE TRANSPORT
Gordon Rees Scully Mansukhani, LLP




                                          CORP., a foreign corporation,                     CASE NO.
  2211 Michelson Drive, Suite 400




                                     12
                                                                       Plaintiff,           COMPLAINT FOR
                                     13                                                     VIOLATIONS OF:
         Irvine, CA 92612




                                                vs.
                                     14
                                                                                                (1) Violation of 46 CFR
                                     15   UC BRIDGE, INC., a California corporation,               § 515.42
                                          YING GUANG WANG, an individual, and
                                     16   DOES 1 thorugh10, inclusive,                          (2) Violation of California
                                     17                                Defendants.                  Unfair Business
                                                                                                    Practices
                                     18
                                     19
                                                COMES NOW, Plaintiff YANG MING MARINE TRANSPORT CORP.
                                     20
                                          (“YANG MING” or “Plaintiff”), and for causes of action against UC BRIDGE,
                                     21
                                          INC. (“UC BRIDGE”), YING GUANG WANG (“WANG”) and DOES 1 through
                                     22
                                          10, inclusive (“Defendants”), complains and alleges in this Complaint as follows:
                                     23
                                                                  I.       NATURE OF THE ACTION
                                     24
                                                1.     This is an action for damages for violation of Federal Maritime
                                     25
                                          Commission Regulations, including 46 CFR section 515.42, and damages in
                                     26
                                          violation of California state law for unfair business practices.
                                     27
                                     28
                                                                                     -1-
                                     Case 2:19-cv-03645-MRW Document 1 Filed 04/30/19 Page 2 of 8 Page ID #:2



                                      1           2.       Plaintiff alleges Defendant UC BRIDGE violated 46 CFR section
                                      2   515.42 in collecting freight forwarder compensation payments from Plaintiff for
                                      3   shipments in which an executive of UC BRIDGE had a beneficial interest,
                                      4   specifically for shipments made by UC TRADE, INC.1 (“UC TRADE”) and via the
                                      5   non-vessel operating common carrier (“NVOCC”) RAPID FREIGHT, INC.
                                      6   (“RAPID FREIGHT”).
                                      7           3.       Plaintiff alleges UC BRIDGE had a beneficial interest in the
                                      8   shipments of UC TRADE, as UC BRIDGE and UC TRADE had at all material
                                      9   times the same business address, being 1300 Valley Vista Drive, Ste. 202,
                                     10   Diamond Bar, CA 91765, and have the same principals, including WANG.
                                     11   Indeed, UC TRADE, as an unincorporated entity, is simply a front for UC
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12   BRIDGE.
                                     13           4.       Plaintiff alleges UC BRIDGE had a beneficial interest in shipments of
         Irvine, CA 92612




                                     14   RAPID FREIGHT as WANG was listed as Chief Executive Officer, Secretary and
                                     15   Chief Financial Officer of UC BRIDGE, as recorded in UC BRIDGE’s Statement
                                     16   of Information filed with the California Secretary of State, whilst also being listed
                                     17   as the President of RAPID FREIGHT on RAPID FRIEGHT’S website and in
                                     18   filings with the Federal Maritime Commission. Moreover, Julie Zhu, was the
                                     19   secretary of UC BRIDGE, as recorded in UC BRIDGE’s Articles of Incorporation
                                     20   filed with the California Secretary of State, but also an executive of RAPID
                                     21   FREIGHT.
                                     22           5.       Plaintiff further alleges Defendants UC BRIDGE and WANG violated
                                     23   California state law against unfair business practices by operating UC TRADE
                                     24   under the guise of an incorporated entity to unlawfully receive freight forwarder
                                     25   compensation payments from Plaintiff.
                                     26   ///
                                     27
                                     28   1
                                           UC TRADE represents itself as an incorporated entity, however it is not registered as a corporation with the
                                          California Secretary of State.
                                                                                                  -2-
                                     Case 2:19-cv-03645-MRW Document 1 Filed 04/30/19 Page 3 of 8 Page ID #:3



                                      1                                   II.    THE PARTIES
                                      2         6.      Plaintiff YANG MING is and was at all material times a foreign
                                      3   corporation duly organized under the laws of Taiwan, with a principal place of
                                      4   business located at 271 Ming De 1st Road, Cidu District, Keelung 20646, Taiwan.
                                      5         7.      Plaintiff is informed, believes and thereon alleges, that at all material
                                      6   times Defendant UC BRIDGE was a corporation duly organized under the laws of
                                      7   the State of California, with a principal place of business located at 2651 Rocky
                                      8   Trail Rd., Diamond Bar, California, 91765.
                                      9         8.      Plaintiff is informed, believes and thereon alleges, that at all material
                                     10   times Defendant YING GUANG WANG was a competent adult residing in
                                     11   California.
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12         9.      Plaintiff is informed, believes and thereon alleges, that at all material
                                     13   times, each of the Defendant Does 1-10 were responsible in some manner for the
         Irvine, CA 92612




                                     14   occurrences and injuries alleged in this Complaint. Their names and capacities are
                                     15   currently unknown to Plaintiff. Plaintiff will amend this Complaint to show such true
                                     16   names and capacities when the same have been ascertained. Plaintiff is informed,
                                     17   believes and thereon alleges that each additional entity or individual is indebted to
                                     18   Plaintiff as hereinafter alleged, and that Plaintiff's rights against such additional
                                     19   entity or individual arises from such indebtedness.
                                     20                          III.   JURISDICTION AND VENUE
                                     21         10.     This Court has jurisdiction of Plaintiff’s federal law claims pursuant
                                     22   to 28 U.S.C. § 1331, as this case involves questions of federal law.
                                     23         11.     This Court has supplemental jurisdiction over the related state law
                                     24   claim pursuant to 28 U.S.C. § 1367(a) because that claim forms part of the same
                                     25   case or controversy under Article III of the United States Constitution. Plaintiff’s
                                     26   state law claim shares all common operative facts with the federal law claim, and
                                     27   the parties are identical. Resolving Plaintiff’s federal and state claims in a single
                                     28   action serves the interests of judicial economy, convenience, consistency, and
                                                                                     -3-
                                     Case 2:19-cv-03645-MRW Document 1 Filed 04/30/19 Page 4 of 8 Page ID #:4



                                      1   fairness to the parties.
                                      2          12.    Venue is proper in, and Defendants are subject to the personal
                                      3   jurisdiction of, this Court because Defendants maintains facilities and business
                                      4   operations in this District, and all or most of the events giving rise to this action
                                      5   occurred in this District. 28 U.S.C. § 1391(b); 42 U.S.C. § 2000e-5(f)(3).
                                      6                              IV.   FACTUAL ALLEGATIONS
                                      7          13.    Plaintiff YANG MING was, at all material times, an ocean
                                      8   transportation common carrier doing business in the United States with authority
                                      9   from the Federal Maritime Commission (“the FMC”).
                                     10          14.    Defendant UC BRIDGE was, at all material times, an ocean freight
                                     11   forwarder doing business in the United States with licensing from, and bonding
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12   with, the FMC. The bond UC BRIDGE maintains with the FMC is $50,000 and is
                                     13   intended to compensate the public at-large for any loss and damage arising from
         Irvine, CA 92612




                                     14   UC BRIDGE’s freight forwarder business activities.
                                     15          15.    YANG MING’s published tariff with the FMC permits YANG MING
                                     16   to pay compensation to a licensed freight forwarder on any shipment forwarded on
                                     17   behalf of other where the licensed freight forwarder has provided a certification as
                                     18   prescribed by 46 CFR section 515.42(c).
                                     19          16.    UC BRIDGE provided YANG MING with a general certification as
                                     20   prescribed by 46 CFR Section 515.42(c) which specified, in material part, that
                                     21   “The undersigned hereby certifies that neither it nor any … affiliate, officer,
                                     22   director, agent or executive of the undersigned has a beneficial interest in this
                                     23   shipment.”
                                     24          17.    Between 2010 and 2018 YANG MING paid compensation of
                                     25   US$18,358 to UC BRIDGE pursuant to 46 CFR section 515.42, including for
                                     26   shipments made by UC TRADE and/or through the use of the NVOCC RAPID
                                     27   FREIGHT.
                                     28          18.    YANG MING is informed, believes and thereon alleges UC BRIDGE
                                                                                    -4-
                                     Case 2:19-cv-03645-MRW Document 1 Filed 04/30/19 Page 5 of 8 Page ID #:5



                                      1   had a beneficial interest in shipments made by UC TRADE and RAPID FREIGHT
                                      2   in contravention of 46 CFR section 515.42. Specifically, at all relevant times:
                                      3         (a) UC BRIDGE and UC TRADE had the same business address, being
                                      4   1300 Valley Vista Drive, Ste. 202, Diamond Bar, CA 91765, and had the same
                                      5   principals, including WANG. Indeed, UC TRADE, as an unincorporated entity, is
                                      6   simply a front for UC BRIDGE; and
                                      7         (b) UC BRIDGE and RAPID FREIGHT had: (i) the same business address,
                                      8   being 1300 Valley Vista Drive, Ste. 202, Diamond Bar, CA 91765; (ii) same
                                      9   officers and executives as WANG was listed as Chief Executive Officer, Secretary
                                     10   and Chief Financial Officer of UC BRIDGE, as recorded in UC BRIDGE’s
                                     11   Statement of Information filed with the California Secretary of State, whilst also
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12   being listed as the President of RAPID FREIGHT on RAPID FRIEGHT’S website
                                     13   and in filings with the Federal Maritime Commission and Julie Zhu, was the
         Irvine, CA 92612




                                     14   secretary of UC BRIDGE, as recorded in UC BRIDGE’s Articles of Incorporation
                                     15   filed with the California Secretary of State, but also an executive of RAPID
                                     16   FREIGHT; (iii) the same telephone number listed on the FMC website; and (iv)
                                     17   RAPID FREIGHT’s website states that is a freight forwarder with License No.
                                     18   16996F and UC BRIDGE is a freight forwarder with License No. 16996F.
                                     19         19.    YANG MING is informed, believes and thereon alleges that the
                                     20   activities complained of and/or obligations sued upon in this Complaint arose
                                     21   within this judicial district, and that Defendants are indebted or otherwise liable to
                                     22   Plaintiff pursuant to the causes of action set forth herein.
                                     23   ///
                                     24
                                     25
                                     26
                                     27
                                     28   ///
                                                                                    -5-
                                     Case 2:19-cv-03645-MRW Document 1 Filed 04/30/19 Page 6 of 8 Page ID #:6



                                      1                             V.      CLAIMS FOR RELIEF
                                      2          FIRST CLAIM FOR RELIEF AS TO DEFENDANT UC BRIDGE
                                      3           Violation of Federal Maritime Commission Regulations, as amended,
                                      4                                  46 C.F.R. § 515.42(h)(2)(i)
                                      5         20.    Plaintiff repeats and incorporates by reference as if fully set forth
                                      6   herein the allegations contained in paragraphs 1 through 19, above.
                                      7         21.    Regulation 46 C.F.R. § 515.42(h)(2)(i) prohibits a licensed freight
                                      8   forwarder from receiving compensation from a common carrier with respect to any
                                      9   shipment in which the forwarder has a beneficial interest or with respect to any
                                     10   shipment in which any holding company, subsidiary, affiliate, officer, director,
                                     11   agent, or executive of such forwarder has a beneficial interest.
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12         22.    As set forth above, Plaintiff is informed, believes and thereon alleges
                                     13   UC BRIDGE had a beneficial interest in UC TRADE and RAPID FREIGHT, as at
         Irvine, CA 92612




                                     14   all material times:
                                     15         (a) UC BRIDGE and UC TRADE had the same business address, being
                                     16   1300 Valley Vista Drive, Ste. 202, Diamond Bar, CA 91765, and had the same
                                     17   principals, including WANG. Indeed, UC TRADE, as an unincorporated entity, is
                                     18   simply a front for UC BRIDGE; and
                                     19         (b) UC BRIDGE and RAPID FREIGHT had: (i) the same business address,
                                     20   being 1300 Valley Vista Drive, Ste. 202, Diamond Bar, CA 91765; (ii) same
                                     21   officers and executives as WANG was listed as Chief Executive Officer, Secretary
                                     22   and Chief Financial Officer of UC BRIDGE, as recorded in UC BRIDGE’s
                                     23   Statement of Information filed with the California Secretary of State, whilst also
                                     24   being listed as the President of RAPID FREIGHT on RAPID FRIEGHT’S website
                                     25   and in filings with the Federal Maritime Commission and Julie Zhu, was the
                                     26   secretary of UC BRIDGE, as recorded in UC BRIDGE’s Articles of Incorporation
                                     27   filed with the California Secretary of State, but also an executive of RAPID
                                     28   FREIGHT; (iii) the same telephone number listed on the FMC website; and (iv)
                                                                                     -6-
                                     Case 2:19-cv-03645-MRW Document 1 Filed 04/30/19 Page 7 of 8 Page ID #:7



                                      1   RAPID FREIGHT’s website states that is a freight forwarder with License No.
                                      2   16996F and UC BRIDGE is a freight forwarder with License No. 16996F, all in
                                      3   violation of 46 C.F.R. § 515.42(h)(2)(i).
                                      4         23.    Plaintiff is entitled to recovery from UC BRIDGE the US$18,358 in
                                      5   compensation it paid to UC BRIDGE for those shipments made by UC TRADE
                                      6   and/or RAPID FREIGHT which were in violation of 46 C.F.R. § 515.42(h)(2)(i),
                                      7   together with its reasonable attorneys’ fees and costs of suit.
                                      8           SECOND CLAIM FOR RELIEF AS TO ALL DEFENDANTS
                                      9                    Violation of California’s Unfair Competition Law,
                                     10                          Cal. Bus. & Prof. Code § 17200, et seq.
                                     11         24.    Plaintiff repeats and incorporates by reference as if fully set forth
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12   herein the allegations contained in paragraphs 1 through 23, above.
                                     13         25.    California Business and Professions Code, Section 17200, et seq.,
         Irvine, CA 92612




                                     14   prohibits the use of unfair competition. Section 17200 states, in relevant part:
                                     15   “...unfair competition shall mean and include any unlawful, unfair or fraudulent
                                     16   business act or practice and unfair, deceptive, untrue or misleading advertising and
                                     17   any act prohibited by Chapter 1 (commencing with Section 17500) of Part 3 of
                                     18   Division 7 of the Business and Professions Code.”
                                     19         26.    Plaintiff is informed, believes and thereon alleges that at all material
                                     20   times Defendants engaged in “unfair” business practices because their conduct was
                                     21   immoral, unethical, oppressive, unscrupulous and substantially damaging to
                                     22   Plaintiff. Specifically, and without limitation, the particular offensive conduct
                                     23   includes:
                                     24         (a)    UC BRIDGE and/or WANG operated UC TRADE without registering
                                     25   it with the California Secretary of State;
                                     26         (b)    UC BRIDGE operates RAPID FREIGHT as an NVOCC but lists it as
                                     27   a freight forwarder under License No. 16996F; being the license number for UC
                                     28   BRIDGE.
                                                                                       -7-
                                     Case 2:19-cv-03645-MRW Document 1 Filed 04/30/19 Page 8 of 8 Page ID #:8



                                      1          (c)   UC BRIDGE failed to inform YANG MING that it had a beneficial
                                      2   interest in RAPID FREIGHT and/or UC TRADE, which also had a beneficial
                                      3   interest in the relevant shipments.
                                      4          27.   Plaintiff is informed, believes and thereon alleges that at all material
                                      5   times Defendants, and each of them, engaged in “fraudulent” business practices
                                      6   because members of the public, including YANG MING, are likely to be deceived
                                      7   as a result of the conduct alleged herein.
                                      8          28.   As a direct and proximate result of the Defendants’ wrongful acts,
                                      9   omissions, fault, negligent, fraudulent and/or other willful misconduct, Plaintiff
                                     10   suffered harm and losses as described herein and in amounts to be proved at trial.
                                     11   Plaintiff therefore seeks restitution from Defendants jointly and severally.
Gordon Rees Scully Mansukhani, LLP
  2211 Michelson Drive, Suite 400




                                     12                                PRAYER FOR RELIEF
                                     13   WHEREFORE, Plaintiff prays for relief as follows:
         Irvine, CA 92612




                                     14     1.   For judgement against Defendants for damages in a sum of not less than
                                     15   US$18,358.00, the precise amount to be determined according to proof at trial;
                                     16     2.   For judgement against Defendants for exemplary and/or punitive damages in
                                     17   amount according to proof at trial;
                                     18     3.   For reasonable attorneys’ fees pursuant to California Code of Civil
                                     19   Procedure § 1021.5, California Civil Code § 3439.07(a)(3)(C), and other laws; and
                                     20     4.   For costs of suit herein incurred; and
                                     21     5.   For such other and further relief as the court may deem to be just and proper.
                                     22   Dated: April 30, 2019                          GORDON REES SCULLY
                                                                                         MANSUKHANI, LLP
                                     23
                                     24                                                  By: /s/ James A. Marissen
                                     25                                                      James A. Marissen
                                                                                             Rachel A. Weitzman
                                     26                                                      Attorneys for Plaintiff
                                     27                                                      YANG MING MARINE
                                                                                             TRANSPORT CORP.
                                     28
                                                                                       -8-
